Citation Nr: 9901716	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  94-14 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to recognition as the veterans surviving spouse, 
for the purposes of reinstatement of Department of Veterans 
Affairs death pension benefits.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, L.B., and N.B.


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1945 to June 1946.

In an October 1988 administrative decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) determined that 
the appellant was no longer entitled to VA recognition as the 
veteran's unremarried widow and thereby, terminated her award 
for death pension benefits.  The decision was not timely 
appealed, but it appears that notice of the determination and 
concomitant appellate rights were not provided to the 
appellant.  In addition, throughout the appellate process, 
the RO has adjudicated the issue de novo.

In March 1996, the Board of Veterans Appeals (Board) agreed 
with the ROs determination of adjudicating the claim de novo 
and thereafter, confirmed and continued the denial of 
entitlement to recognition as the veterans surviving spouse, 
for purposes of reinstating the appellants death pension 
benefits.

The appellant appealed to the United States Court of 
Veterans Appeals (Court).  In February 1998, the Secretary 
of Veterans Affairs moved the Court to affirm the Boards 
decision and in March 1998, the Appellant moved the Court for 
an order vacating the Boards decision and requested the 
Court to remand the issue for additional consideration.  

In the [redacted] Memorandum 
Decision, the Court granted the Appellants motion, vacated 
the Boards March 1996 decision, and remanded the case to the 
Board.  In the decision, the Court, after reviewing the 
claims folder, determined that the Board erroneously 
concluded that evidence of cohabitation was synonymous with 
evidence that the appellant held herself out openly to the 
public as the spouse of an individual of the opposite sex.  
The Court also noted that throughout the record there was 
evidence that the community, the appellants family, and 
friends knew that they were lovers.  The Court stated that 
while there is conflicting evidence in the record as to 
whether they held themselves out as husband and wife, it was 
clear that the other individual was married to someone other 
than the appellant until his death in December 1994 and this 
was known by the community, the appellants family, and 
friends.  

The Court then noted that pursuant to 38 U.S.C. § 7104(d)(1), 
a final decision of the Board must include a written 
statement of the Boards findings and conclusions, and the 
reasons or bases for those findings and conclusions, on all 
material issues of fact and law presented on the record . . . 
.  The Court also noted that the Board [must] articulate 
with reasonable clarity its reasons and bases for 
decisions, and in order to facilitate effective judicial 
review, the Board must identify those findings it deems 
crucial to its decision and account for the evidence which it 
finds to be persuasive or unpersuasive.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  The Court added, where 
the Board fails to fulfill this duty, it, the Court, is 
precluded from effectively reviewing the adjudication.  Meeks 
v. Brown, 5 Vet. App. 284, 288 (1993); Browder v. Brown, 
5 Vet. App. 268, 272 (1993).  The Court thereafter concluded 
that a remand was warranted to apply the definition of a 
surviving spouse and, in doing so, determine whether or 
not the language of 38 U.S.C. § 101(3), i.e., held himself 
or herself out openly to the public to be the spouse of such 
other person contemplates a situation such as this case 
where, while such a holding out may have occurred, a spousal 
relationship is a legal impossibility.  The Court also stated 
that the Board must provide an adequate statement of reasons 
and bases for all of its findings and on remand, the 
appellant was free to submit any pertinent additional 
evidence and argument.  Quarles v. Derwinski, 3 Vet. App. 129 
(1992).  Upon consideration of the record, the Secretarys 
brief, and the appellants brief, the Court vacated the March 
26, 1996 decision of the Board and remanded the issue for 
readjudication consistent with its decision.  A July 1998 
order effectuated the foregoing.  Accordingly, the case is 
currently before the Board for appellate review.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant avers that entitlement to death pension 
benefits should be restored to 1988.  She asserts that she 
did not live with and hold herself out as being the wife of 
L.N.S.  She only an illicit affair with him.  The appellant 
also maintains that she and L.N.S. could not have held 
themselves out as husband and wife because the community knew 
that he was married to another person.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the claims 
files.  Based on its review of the relevant evidence in this 
matter, and for the following reasons and bases, it is the 
decision of the Board that the evidence is against the 
appellants claim for entitlement to recognition as the 
veterans surviving spouse, for the purposes of reinstatement 
of VA death pension benefits.


FINDINGS OF FACT

1.  In November 1973, the veteran and appellant entered into 
a ceremonious marriage.  The veteran and appellant lived 
together until the veterans death in August 1985.

2.  After the veterans demise, the appellant was awarded 
death pension benefits, which were terminated in October 1988 
when the RO determined that the appellant was involved in a 
marital relationship.

3.  The credible and persuasive evidence shows that beginning 
in 1988, the appellant lived with another individual of the 
opposite sex and held herself out openly to the public as his 
wife.  The relationship consisted of more than short, 
sporadic engagements.

4.  The appellant did not terminate the relationship or 
conduct which had created an inference of remarriage prior to 
November 1, 1990; the relationship terminated with the death 
of L.N.S. in December 1994.

5.  Even though L.N.S. was legally married to I.C.S. and this 
was known throughout the community, for the purposes of 
determining whether L.N.S. and the appellant created an 
inference of remarriage, the existence of a legal impediment 
to marriage is not material.  


CONCLUSION OF LAW

The appellant is not entitled to recognition as the veterans 
surviving spouse, for the purposes of reinstatement of VA 
death pension benefits.  38 U.S.C.A. § 101(3) (West 1991), 
(as amended at Public Law (Pub.L.) 87-674, 76 Stat. 558 
(September 19, 1962); Pub. L. 101-508, § 8004, 104 Stat. 
1388-343 (Nov. 5, 1990); and Pub. L. 102-568, § 103, 106 
Stat. 4320, 4322 (Oct. 29, 1992)); 38 C.F.R. §§ 3.1(j), 
3.50(b), 3.55(a), 3.102, 3.215 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and regulation

The appellant contends that she is entitled to recognition as 
the veterans surviving spouse, for purposes of reinstatement 
to death pension benefits.  VA regulation provides that 
except as provided in Section 3.52, a "surviving spouse" 
means a person of the opposite sex whose marriage to the 
veteran meets the requirements of Sec. 3.1(j) and who was the 
spouse of the veteran at the time of the veteran's death and 
(1) who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse; and 
(2) except as provided in Sec. 3.55, has not remarried or has 
not since the death of the veteran and after September 19, 
1962, lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 C.F.R. § 3.50.

It is also noted that on or after January 1, 1971, benefits 
may be resumed to an unmarried surviving spouse upon filing 
of an application and submission of satisfactory evidence 
that the surviving spouse has ceased living with another 
person and holding himself or herself out openly to the 
public as that person's spouse or that the surviving spouse 
has terminated a relationship or conduct which had created an 
inference or presumption of remarriage or related to open or 
notorious adulterous cohabitation or similar conduct, if the 
relationship terminated prior to November 1, 1990.  Such 
evidence may consist of, but is not limited to, the surviving 
spouse's certified statement of the fact.  38 C.F.R. §§ 
3.55(3) and (4), 3.215.

Prior to November 1990, the provisions of 38 U.S.C.A. § 
103(d) and 38 C.F.R. § 3.55(a)(4) allowed for reinstatement 
of VA death benefits to surviving spouses whose benefits had 
been terminated because of remarriage upon termination of the 
disqualifying marriage by a death, divorce, annulment, or if 
the remarriage was declared void.  These provisions were 
amended by the Omnibus Budget Reconciliation Act of 1991, 
Pub. L. No. 101-508, § 8004, 104 Stat. 1388- 348 (Nov. 5, 
1990), to create a permanent bar to reinstatement of VA death 
benefits for those surviving spouses whose disqualifying 
marriage had been terminated by divorce and whose claim for 
reinstatement of benefits was not filed before November 1, 
1990.  This statutory bar was later amended to allow 
reinstatement of VA death benefits for those surviving 
spouses whose disqualifying remarriages were terminated by a 
divorce proceeding which had been initiated prior to November 
1, 1990.  See Veterans Benefit Act of 1992, Pub. L. No. 102-
568, § 103, 106 Stat. 4320, 4322 (Oct. 29, 1992).

On June 9, 1998, Section 8207 of HR 2400 (Public Law 105-178) 
was signed.  This bill added a new subsection (e) to 38 
U.S.C. § 1311, which governs the payment of DIC to a 
surviving spouse.  Section 1311(e)(1) provides that 
remarriage shall not bar a surviving spouses eligibility for 
Dependency and Indemnity Compensation (DIC) if the remarriage 
is terminated by death, divorce, or annulment (unless VA 
determines that divorce or annulment was secured through 
fraud or collusion) and Section 1311(e)(2) provides that DIC 
is not barred if a surviving spouse ceases living with 
another person and holding himself or herself out openly to 
the public as that persons spouse.  In effect, subsection 
(e) of Section 8207 reinstates the pre-1990 rules for the 
reinstatement of eligibility for DIC benefits under 
38 U.S.C.A. § 1311, setting out that a surviving spouse who 
remarries after the death of a veteran can be reinstated as 
surviving spouse, for the purposes of being eligible for 
reinstatement of DIC benefits, when that subsequent marriage 
terminates.  The law precludes payment under the new 
38 U.S.C.A. § 1311(e) for any month prior to October 1998.  
PL 105-178 § 8207, 112 Stat. 495 (June 9, 1998).

However, by its express terms, the amendment made by Section 
8207 only applies to restoration of eligibility for DIC.  It 
did not amend any statute governing benefits other than DIC 
nor did it change the generally applicable definition of 
surviving spouse in 38 C.F.R. § 101(3).  See Pub. L. 105-
178 § 8207, 112 Stat. 495 (June 9, 1998); see also VA General 
Counsel Precedent Opinion 13-98 (September 13, 1998).

Factual background

Review of the record shows that in November 1973 the veteran 
and appellant entered into a ceremonious marriage as required 
by 38 U.S.C.A. § 103(c) (West 1991); 38 C.F.R. § 3.1(j) 
(1998).  An August 1985 Office of the Local Civil Registrar 
certification letter shows that the veteran died on August 
15, 1985.  Within the same month, the appellant submitted an 
application for Dependency and Indemnity Compensation or 
Death Pension By a Surviving Spouse or Child, and in 
response, in September 1985, the RO asked the appellant to 
submit additional evidence in order to support her claim for 
death pension benefits.  After submitting the requested 
development, in November 1985, the appellant was awarded 
death pension benefits.

In June 1988, the veterans son, A.R.D. asked the VA to 
separate the childrens pension fund from his mothers fund.  
A.R.D. stated that his mother had been maintaining an affair 
with L.N.S. and their allowances, including his siblings, 
were being spent to maintain her paramour.  Consequently, 
a field examination was conducted.  

A September 1988 field examination report shows that the 
examiner initially attempted to interview disinterested 
bystanders near the appellant's home regarding the matter at 
issue, but he was unsuccessful.  The examiner stated that the 
bystanders demonstrated anger that the appellant had been 
informed upon and appeared to withhold information.  The 
investigator then interviewed the appellant.  During her 
interview, the appellant said that L.N.S. was merely her 
"sweetheart" and she had not represented him as her husband.  
The appellant also stated that her sister had brainwashed her 
children.  

The field examiner also interviewed the appellants children.  
During an interview with one of the appellants children, it 
was revealed that on one occasion when L.N.S. had slept at 
their home, a younger child saw the appellant having "sex" 
with him.  The appellants children also stated that the 
appellant had begun cohabiting with L.N.S.  In his 
deposition, A.R.D. stated that the appellant lived with 
L.N.S. approximately two nights a week, washed his clothes, 
and cooked his food.  The relationship started in May of 
1988.  A.R.D. also acknowledged that even though L.N.S. was 
legally married to another, he was separated from his wife 
and the appellant introduced L.N.S. as her husband.  

The appellant was reinterviewed.  During her second 
interview, the appellant, after being confronted with the 
testimony of her children, acknowledged that what the younger 
child had said was true and promised to terminate her 
marital relationship, and get her personal belongings 
from L.N.S. house and bring them home.

In separate depositions, the appellants sisters, C.R.S. and 
P.B.R., and her stepson, D.Z.D., stated that after the 
veterans death, the appellant lived with and was still 
living with L.N.S. even though L.N.S. was legally married.  
They however added that L.N.S. and his spouse were separated.  
They explained, at first the appellant and L.N.S. tried to 
hide their marital relationship as they would date in 
other towns and rent small rooms, but the relationship became 
public and open when the appellant slept at L.N.S house.  
They added that while at his home, the appellant cooked his 
food, washed his clothes, and performed other duties of as 
his wife.  In her deposition, C.R.S. stated that the 
appellant essentially lived at L.N.S. home; she slept there 
approximately four times a week and stayed there during the 
day.  C.R.S. also stated that the appellant and L.N.S. 
introduced themselves as husband and wife and were regarded 
in the community as such even though it was known that they 
were not legally married to each other.  Each of the 
deponents also maintained that the appellant and L.N.S openly 
expressed and demonstrated their romantic relationship with 
each other and attended church services together.  

In his deposition, L.N.S. stated that in June 1971, he 
married I.C.S., but they no longer lived together, as she 
lived with her mother.  L.N.S. then described the 
relationship with the appellant like that of sweethearts.  He 
and the appellant dated approximately two or three times per 
month and he recalled sleeping at her home on one occasion.  
However, during the interview, L.N.S. also stated that the 
appellant slept at his home on average once or twice a 
week and at that time, continued to sleep at his place.  In 
addition, while there, the appellant washed his clothes and 
they went out together.  L.N.S. maintained that she did not 
perform duties as a wife.  During his deposition, L.N.S. also 
said that because he worked as a bus conductor and wanted the 
appellant to obtain free bus rides, he told the other 
conductors that the appellant was his wife.  At the 
conclusion of the interview, the examiner noted that the 
appellant and L.N.S. casually walked away together and said 
they were going home. 

The 1988 field examination report also contains an interview 
from a moneylender who said that she had heard rumors that 
the appellant was having an affair.  Five photographs, 
indicating that the appellant and L.N.S. were involved in an 
openly romantic relationship, were also received and copied.

After reviewing the foregoing, in an October 1988 
administrative decision, the appellant's status as the 
veteran's unremarried widow was revoked based on a finding 
that she lived with L.N.S. in an openly marital relationship.  
Consequently, the award of death pension benefits was 
terminated.  

Thereafter, in a December 1988 letter, the appellant admitted 
having a relationship with L.N.S., but stated that it was not 
a husband and wife relationship.  She asserted that even 
though they dated, she never stayed under the same roof with 
him.  They were just lovers.  However, in January 1989 
statements, the appellants children maintain that she was 
living with L.N.S. and even at that time, continued to live 
with him.  The children also realleged that the appellant 
spent their benefits in order to support L.N.S.

In April 1990, the appellant submitted an informal claim for 
reinstatement of death pension benefits.  In the letter, she 
asserted that although they had stayed together a few days, 
the relationship did not last long because she knew that he 
was married to another.  At that time, she stated that she 
lived with her children and L.N.S. lived with his wife.  The 
appellant also said she fully understood the consequences if 
she had not "changed [her] ways," but she had.

In an April 1991 letter, L.N.S. and his legal wife, I.C.S. 
stated that while the appellant and L.N.S. were sweethearts 
prior to her marriage to the veteran, since they both had 
families, they attempted "to be friends only in the strict 
sense."  The two then confirmed that they currently lived 
together.  In addition, in a January 1992 joint affidavit, 
L.N.S. and I.C.S. reiterated that they had been legally 
married and living faithfully with each other as husband and 
wife from June 1971 up to the present time.  They added that 
since their marriage, they had never lived separately from 
each other or applied to be legally separated.  L.N.S. also 
stated that he had never had a common-law wife or been 
involved in a live-in relationship with another individual.  
He denied having any illicit relationship.  

At her March 1992 hearing, the appellant and two friends of 
the appellant, L.B. and N.B., testified that the appellant 
did not and had not been living with another individual of 
the opposite sex and holding herself out as being his spouse.

In a May 1993 affidavit, the appellant clarified that when 
she previously stated that she and L.N.S. were lovers, she 
meant that they were only friends and it was only natural to 
love a friend.  The appellant maintained that she had never 
tried or attempted to live with L.N.S. and never attempted to 
hold and show herself openly to the public as his spouse.  In 
a corroborating statement and joint affidavit, L.N.S. and 
I.C.S., in essence, agreed with the appellants statements 
and reasserted that they had always lived together as husband 
and wife.  They also submitted photographs to illustrate 
their unity.

In May 1993, joint affidavits from S. B., P. Q., and G. G. 
substantiated the appellants assertions that she and L.N.S 
had never held themselves out as married.

The record then shows that from July 1993 through January 
1994, a field investigation was accomplished.  During this 
time, A.C., the father-in-law of the appellant's sister and 
chief of his area security brigade, who was felt to be a 
disinterested witness, gave sworn testimony in a deposition.  
A.C. stated that he lived behind the appellant and confirmed 
the past existence of a marital relationship between her and 
L.N.S.  A.C. explained that after the veterans demise, the 
appellant and L.N.S. cohabitated as husband and wife in 
veterans home.  During this time, the couple accorded each 
other the duties and obligations of a true married couple.  
This drew the resentment of the veteran's children and 
resulted in the children living elsewhere.
 
The field investigator also interviewed four of the 
appellants children.  The children restated that from the 
stories of their mother and the rest of their immediate 
relatives, they had learned that the appellant and L.N.S. 
were sweethearts prior to her marriage to the veteran.  They 
added that after the veterans death, the two resumed their 
love affair and lived together in the appellant's home.  The 
appellant and L.N.S. slept together like any married couple, 
were seen passionately kissing and touching each other, and 
extended love, affection and the performance of marital 
duties and obligations to each other.  In addition, the 
children reconfirmed that because of the relationship only 
the youngest child remained with the appellant.  The older 
children left the home and lived with an aunt due to their 
dislike of the appellant's relationship.  A.D.C.s testimony 
confirmed the foregoing.  A.D.C. added that sometime in 1993, 
the appellant and L.N.S. stopped living together so that she 
could reobtain VA benefits, but they continued to meet 
"outside" in a "marital relationship."  A.D.C. explained that 
he felt he could say this because each time the appellant 
came to Manila after this separation, she rode in a Five-Star 
bus conducted by L.N.S.  At the time of the deposition, 
A.D.C. was not sure if the two remained in the relationship.

The report then shows that an extensive inquiry in the 
general vicinity of the appellant's home of no fewer than 11 
disinterested persons was conducted.  From the inquiry, the 
examiner confirmed that it was common knowledge that during 
the late 1980's the appellant and L.N.S. started living 
together as husband and wife and that this continued until 
mid-1993.  The examiner also confirmed that during this time, 
L.N.S. was separated from his legal wife but occasionally 
went to her house to visit his children and in mid-1993, the 
two "vanished," as the appellant had not been seen in the 
area since that time.  
 
G.N.V., the mother of L.N.S., also stated that the couple had 
maintained a spousal relationship between 1986 and 1988.  The 
mother added that her son maintained a marital relationship 
with the appellant in spite of his marriage to his legal wife 
and they stayed at the veterans home without the benefit of 
a legal marriage.  G.N.V. added that their cohabitation 
lasted for several years and supposedly, ended when the 
appellant left for Metro Manila.

I.C.S., the legal wife of L.N.S., was also interviewed.  
I.C.S. testified that she and L.N.S were married in 1971 and 
that they had separated for almost a year during the late 
1980s because of his marital relationship with the 
appellant.  In the late 1980s, L.N.S. neglected his 
obligations to their children and even though he visited the 
children, he did not spend the night.  I.C.S. added that 
L.N.S. had forced her to sign an affidavit which she was not 
permitted to read.  She reiterated that she and L.N.S. had 
been and were separated and she felt that the appellant and 
her spouse still had a marital relationship despite their 
denials.

The field examiner also inquired at the appellant's house and 
address of record.  The inquiry revealed that the appellant's 
relatives lived there and that the appellant rarely visited.  
The appellant was not found for an interview or deposition.

Thereafter, a Certificate of Death shows that L.N.S. died on 
December 17, 1994. 

In April 1995, A.R.D., the veterans son, submitted an 
affidavit in which he stated that his mother and L.N.S., who 
was now deceased, had resumed a cordial relationship in 1988 
but they were just friends, as L.N.S. was already married to 
I.C.S.  A.R.D. maintained that there was no truth to the 
allegations of others that they had a marital relationship 
for they could not under the law enter into marriage because 
L.N.S. was married to I.C.S.  A.R.D. also stated that there 
was no truth to the allegations of his aunt, C.S.  He stated 
that she induced them to make slanderous statements against 
L.N.S.  

In a separate May 1995 statement, R.R.D., a sister of the 
appellant, and L.R.C., a child of the appellant, stated that 
to their knowledge, the appellant and L.N.S. did not enter 
into a marital relationship and the rumors were purely 
malicious and speculative.  

Analysis

The Board acknowledges the presence of the above-discussed 
contradictory evidence of record.  It is also acknowledged 
that the dispositive determination in this case rests upon 
the credibility and persuasiveness of the sworn testimony and 
other statements contained within the record.  For this 
reason, the Board notes that credible testimony is that which 
is plausible or capable of being believed.  See Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) affd. 78 F.3d 604 
(Fed.Cir. 1996) (table).  The Board also notes that the Court 
has held that credibility of a witness can be impeached by a 
showing of interest, bias, inconsistent statements, or, to a 
certain extent, bad character.  See Caluza v. Brown, 7 
Vet. App. 498, 511, citing State v. Asbury, 415 S.E.2d 891, 
895 (W. Va. 1992); see also Burns v. HHS, 3 F.3d 415, 417 
(Fed. Cir. 1993) (testimony was impeached by witness' 
"inconsistent affidavits" and "expressed recognition of the 
difficulties of remembering specific dates of events that 
happened . . . long ago"); Mings v. Department of Justice, 
813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by testimony 
which was inconsistent with prior written statements).  The 
Court has also held that although credibility is often 
defined as determined by the demeanor of a witness, a 
document may also be credible evidence.  Id. (citations 
omitted).

The Board is cognizant of its duty as the fact finder to 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and to provide reasons for its rejection of any 
material evidence favorable to the appellant.  Caluza, 
7 Vet. App. 498, 506; Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 52-53 
(1990).  In this case, for the reasons discussed below, the 
Board finds that the credible and persuasive evidence of 
record shows that entitlement to recognition as the veterans 
surviving spouse, for the purposes of reinstatement of VA 
death pension benefits is not warranted.  The credible and 
persuasive evidence of record shows that the appellant lived 
with another person of the opposite sex and held herself out 
openly to the public to be the spouse of such person.  

First, the credible and persuasive evidence of record shows 
that the appellant lived with a person of the opposite sex 
after the death of the veteran.  In June 1988, the 
appellants son submitted an unsolicited letter in which he 
stated that his mother had been maintaining an affair with 
L.N.S. and used their pension allowances in order to support 
him.  In response to that accusation, a field investigation 
was accomplished in September 1988.  Evidence obtained from 
the field investigation shows that in spite of the 
appellants statements which maintain that L.N.S. was her 
sweetheart and that she did not represent him as her 
husband, at that time, she lived with L.N.S.  

The foregoing is demonstrated in sworn statements contained 
within the 1988 field investigation report.  Statements 
obtained from the appellants children and sisters 
consistently verify that the appellant had begun cohabiting 
with L.N.S. after the veterans death and even at that time, 
continued to live with him.  In addition, during his 
deposition, L.N.S. testified that he no longer lived with his 
spouse and that the appellant slept at his home on average 
once or twice a week and continued to sleep at his place.  
Further, after being confronted with the testimony of her 
youngest child on reexamination, the appellant stated that 
what the child said was true and promised to terminate her 
marital relationship and gather her personal belongings 
from the home of L.N.S.  The appellants sisters added that 
the appellant lived with L.N.S. and washed his clothes and 
cooked for him.  In January 1989, the appellants children 
again told the VA that the appellant had lived with L.N.S. 
and continued to live with him.  

In the field investigation report assembled in January 1994, 
the appellants children reasserted that the appellant and 
L.N.S. had lived together since 1988.  The appellants 
neighbor, A.C., who was a disinterested witness and lived 
directly behind the appellants home, also testified that the 
appellant and L.N.S. lived in the same home after the 
veterans death.  Further, G.N.V., the mother of L.N.S., 
stated that the couple had maintained a spousal relationship 
and added that the cohabitation between the appellant and her 
son had lasted for several years.  The Board also notes that 
in the January 1994 field investigation report, eleven 
disinterested persons from the appellants neighborhood 
confirmed that it was common knowledge that during the late 
1980s the couple started living together as husband and 
wife.

Based on the foregoing evidence, the record shows that after 
the veterans demise and beginning in 1988, the appellant and 
L.N.S. lived together and that their relationship consisted 
of more than short, sporadic engagements.  The record 
demonstrates that the appellant and L.N.S. continuously lived 
in the same household, either at the veterans home or at the 
home of L.N.S., over several years.  The foregoing is 
substantiated by the sworn testimony of not only the 
appellants relatives, her children and sisters, but also by 
numerous disinterested witness along with the mother and 
spouse of L.N.S.  As such, the credible and persuasive 
evidence of record shows that after the expiration of the 
veteran, the appellant lived with another person of the 
opposite sex.

Second, the credible and persuasive evidence of record shows 
that the appellant held herself out openly to the public to 
be the spouse of L.N.S.  This is most evident from the 1988 
deposition of L.N.S.  In his deposition, L.N.S. stated that 
because he worked as a bus conductor and wanted the appellant 
to obtain free rides, he told other conductors that the 
appellant was his wife.  In the field investigation report 
assembled in January 1994, A.D.C. testified that each time 
the appellant returned home, she always returned in a Five-
Star bus conducted by L.N.S.  Based on the foregoing, the 
record establishes that the appellant and L.N.S. held 
themselves out openly to the public as husband and wife, at a 
minimum, to obtain free bus rides for the appellant.  The 
record also shows that when living with L.N.S., the appellant 
cooked and cleaned for him.  During his 1988 deposition, 
L.N.S. stated that when the appellant stayed with him, she 
washed his clothes and cooked for him.  Sworn statements 
contained within the 1988 field investigation report also 
reveal that even though L.N.S. was legally married to 
another, the couple introduced themselves to others as 
husband and wife and the community regarded them as such.  
Further, the appellants relatives confirmed that the couple 
not only openly expressed and demonstrated loving affection 
for each other, but also attended community gatherings 
together, including church services.  Photographs 
illustrating that the appellant and L.N.S. were openly 
involved in a romantic relationship are also of record.  

In conjunction with the 1988 field investigation report, the 
field examination report assembled in January 1994 also shows 
that the appellant held herself out to the public as the 
spouse of L.N.S.  Again, at this time, the appellants 
children and the mother of L.N.S., reiterated that the 
appellant and L.N.S. slept together like any married couple 
and held themselves out to the community as a married couple.  
They had a very passionate, open relationship.  I.C.S., the 
legal wife of L.N.S., also stated that she and L.N.S. had 
separated for almost a year in the late 1980s because of his 
marital relationship with the appellant and maintained 
that they continued to have a marital relationship 
despite their denials.  In addition, the appellants neighbor 
and eleven other disinterested witnesses also confirmed that 
the couple lived together as husband and wife after the 
veterans death.

The Board is cognizant of the representatives December 1998 
assertions, in which he essentially maintains that the 
appellant and L.N.S. were having an illicit affair and that 
isolated instances of saying to people that you are husband 
and wife is not the statutory equivalent to holding out.  
The representative also stated that the public is not a 
bus driver from whom the appellant attempted to obtain a free 
ride.  Regarding the foregoing, the credible and persuasive 
evidence of record shows that the appellant and L.N.S. were 
involved in a constant and continuous affair.  The credible 
evidence shows that the relationship was reignited in 1988 
after the veterans death and continued until 1994.  The 
persuasive evidence shows that throughout this entire period, 
the couples relatives and other disinterested persons 
observed them living together and knew that the appellant 
cooked and cleaned for L.N.S.  The couples relatives and the 
community also observed them attending public gatherings 
together, including church.  The 1988 and 1994 field 
investigation reports substantiate the foregoing, as not only 
did the couples relatives regard them as husband and wife, 
but twelve disinterested witnesses also regarded them as 
husband and wife.  In fact, even the spouse of L.N.S. and his 
mother testified that the couple cohabitated together and 
held themselves out as husband and wife.  In addition, the 
record indicates that from 1988 to 1994, the appellant 
continued to receive free bus rides based upon the belief 
that she and L.N.S. were husband and wife.  Considering the 
foregoing, the probative and persuasive evidence of record 
shows that the appellants holding herself out to the 
community as the wife of L.N.S. was a continuous constant 
occurrence, not merely an isolated occurrence and that the 
community at large was involved, not just one or two persons 
as suggested.  

As previously stated, in this case, the Board recognizes the 
presence of the contradictory evidence of record.  In order 
to support her claim, the appellant has submitted a January 
1992 joint affidavit from L.N.S. and I.C.S.; a March 1992 
hearing testimony from her friends; and May 1993 affidavits 
from herself and S.B., P.Q. and G.G.  This evidence contains 
assertions that the appellant and L.N.S. did not live 
together in a marital relationship and that they were only 
friends.  The Board also recognizes that in April and May 
1995 statements, the appellants children and sister asserted 
that in 1988, L.N.S. and the appellant were only friends and 
that there was no truth to the allegations of others 
contending that they had a marital relationship.  

In spite of the foregoing positive evidence which supports 
the appellants contentions, the Board finds that the more 
credible and persuasive evidence shows that the appellant and 
L.N.S. lived together subsequent to the veterans death and 
held themselves out to the public as husband and wife.  
Regarding the statements and affidavits submitted by L.N.S. 
and I.C.S., especially the January 1992 joint affidavit, 
which maintains that the couple had continuously cohabited 
together since 1971 and that L.N.S. had not entered into a 
marital relationship with the appellant, and the March 1992 
hearing testimony presented by the appellants two friends, 
the Board finds that this evidence lacks credibility and is 
of little persuasive value.  In this regard, the Board 
initially points out that in his 1988 deposition, L.N.S. 
stated that he and his wife had separated and no longer lived 
together.  At that time, his wife lived with her mother.  The 
foregoing was also substantiated by statements provided by 
the appellants children and sisters.  In addition, in the 
January 1994 field investigation report, I.C.S. stated that 
she and L.N.S. had separated for almost a year in the late 
1980s because of his marital relationship with the 
appellant.  Further, G.N.V., L.N.S. mother, along with other 
disinterested witnesses confirmed that it was common 
knowledge that during the late 1980s the appellant and 
L.N.S. had started living together as husband and wife until 
mid-1993.  

Because the 1988 sworn testimony is concurrent with the 
overall version of events presented at that time, namely that 
L.N.S. had separated from his legal wife and lived with the 
appellant and is consistent with the other evidence of record 
obtained at that time, the Board finds that the 1988 version 
of events is more credible and persuasive because it was made 
closer in time to the events at issue and supported by other 
statements made at that time.  In addition, the 1988 version 
of events was corroborated by subsequent sworn statements 
contained within the January 1994 field investigation report.  
It is for the above-stated reasons and because of the 
inconsistencies between the appellants and L.N.S. 
statements and the other evidence of record, that their 
assertions are of little or no credible and persuasive value.  
The inherent interest and bias associated with the 
appellants friends testimonies in March 1992 is also 
acknowledged. 

The Board is also cognizant of the April and May 1995 letters 
from the appellants children and sister in which they state 
that there was no truth to the allegations of others that 
L.N.S. and the appellant were involved in a marital 
relationship and maintain that those rumors were slanderous 
and malicious.  However, the Board finds that the April and 
May 1995 statements lack credibility and are unpersuasive.  
The Board initially points out that these statements were 
made only after the death of L.N.S.  In addition, for the 
reasoning discussed above, the Board finds that the testimony 
provided in 1988 and 1994 is more trustworthy than statements 
made in 1995.  In 1988, the appellants children and sisters 
were deposed under oath and their testimony pertained to 
occurrences which were occurring at that time.  In 1994, the 
1988 sworn statements were confirmed by the appellants 
children and by twelve disinterested witnesses.  As such, the 
more credible and trustworthy evidence of record contradicts 
the statements made in April and May 1995.  In this regard, 
the Board stresses that from 1988 to 1994, the appellants 
children and sisters, in written statements and in sworn 
depositions, continuously and consistently maintained that 
the appellant lived with L.N.S. and held herself out to the 
public as the spouse of L.N.S.  It was not until after the 
death of L.N.S. that contradictory statements from the 
appellants relatives were submitted.  The Board finds that 
because the foregoing evidence contradicts the evidence 
obtained closest to the events in question and because the 
evidence was submitted only after the death of the L.N.S., 
the April and May 1995 statements are inconsistent with the 
more credible and persuasive evidence of record and 
therefore, are of little or no credible and persuasive value.

In summary, after weighing and analyzing the credibility and 
probative value of the evidence discussed above, the Board 
finds that the June 1988 letter from A.R.D., the September 
1988 field investigative report and photographs, all of which 
maintain that the appellant lived with a person of the 
opposite sex after the death of the veteran and held herself 
out the public as his spouse, is more credible and persuasive 
than any other evidence of record.  The evidence is more 
credible and persuasive because it is consistent with the 
overall version of events relayed at that time and consistent 
with the contemporaneous field investigative report assembled 
in January 1994, which is comprised of corroborating sworn 
statements from disinterested witnesses as well as the mother 
of L.N.S. and his legal spouse.  

The evidence supporting the appellants claim, the January 
1992 joint affidavit; March 1992 hearing testimony; May 1993 
affidavits; and April and May 1995 statements, lacks 
credibility and is of little or no probative value because it 
is inconsistent with the version of events presented in 1988 
and was submitted by interested and/or inherently biased 
witnesses.  Again, the 1988 evidence contained within the 
field investigative report is substantiated and corroborated 
by various statements contained within that report along with 
a January 1994 field investigation report which contains 
corroborating statements from disinterested witnesses, 
whereas the March 1992 hearing testimony and May 1993 
affidavits were presented by the appellants friends and the 
April and May 1995 statements were only submitted after the 
demise of L.N.S.  

In this case, the Board recognizes that L.N.S. and I.C.S. 
were legally married throughout L.N.S. relationship with the 
appellant and up until his death in December 1994.  This fact 
was also known throughout the community.  The Board also 
recognizes the direction provided by the Court in the 
Memorandum Decision with regard to applying the definition of 
a surviving spouse and in doing so, determining whether 
or not the language of 38 U.S.C. § 101(3), i.e., held 
himself or herself out openly to the public to be the spouse 
of such other person contemplates a situation such as this 
case, where, while such a holding out may have occurred, a 
spousal relationship is a legal impossibility.  

For the reasons discussed below, the Board finds that 
Congress contemplated the situation such as the one presented 
in the case at hand and after considering this type of 
situation, determined that the presence of a legal impediment 
under the provisions of 38 U.S.C. § 103(3) was immaterial.  
That is, the existence of a legal impediment in this case is 
irrelevant in determining whether the appellants conduct has 
created a presumption/inference of remarriage subsequent to 
the veterans death. 

In this regard, it is noted that legislative history clearly 
shows that in 1962, the Veterans Administration, now the 
Department of Veterans Affairs, recognized that in order to 
avoid the remarriage bar to payment of widows benefits, 
women entered into illicit relationships with men and held 
themselves out to the public to be their wives, but they 
continued to receive benefits as the widow of a veteran.  In 
order to eliminate these abuses and because it was believed 
that Congress did not intend or desire that the Government 
assume any obligation to continue payment of gratuities to a 
claimant who after her veteran husbands death entered into a 
relationship giving rise to an inference of remarriage, an 
administrative standard rule was adopted.  The VA adopted a 
rule which provided that where certain facts existed, it 
would be presumed that a remarriage had occurred.  

Under the administrative standard, it was determined that 
where there was evidence indicative of remarriage, the 
claimant was immediately placed under the burden of 
establishing by clear and convincing evidence that she had 
not remarried, as a condition to the continuing receipt of 
gratuitous death benefits.  The administrative rule provided 
that the presumption of remarriage existed when there was 
proof of a cohabitation by the widow with a man as man and 
wife; a holding out by the two persons to the general 
community in which they reside that they were husband and 
wife (which generally was embraced in the requisite 
cohabitation); and a general reputation in such community 
that they were married to each other.  The administrative 
rule also provided that the presumption did not apply where 
there could not have been a legal marriage between the 
claimant widow and her cohabitant because of an impediment, 
such as a prior subsisting marriage.  That is, the remarriage 
standard did not apply where it was established that there 
was a legal impediment to a valid marriage between the widow 
and her male cohabitant.  See S. Rep. No. 1842, 87th Cong. 2nd 
Sess. 1962, reprinted in 1962 U.S.C.C.A.N. 2589; See also H. 
Rep. No. 1459, 87th Cong. 2nd Sess. 1962.

However, because of questions about and challenges to the 
validity of the VAs inference of remarriage or 
presumption of remarriage rule, in 1962 Congress enacted 
Pub. L 87-674 to provide statutory confirmation for the VAs 
rule.  Explanations of the bill provide that it was enacted 
to confirm the VAs administrative rule and to establish a 
statutory test to be applied in such cases.  As such, 
Congress essentially agreed with the administrations 
presumption of remarriage test with the exception of two 
variations.  Unlike the administrative rule, the bill 
rendered the matters of reputation in the community and legal 
impediment immaterial.  See S. Rep. No. 1842, 87th Cong. 2nd 
Sess. 1962, reprinted in 1962 U.S.C.C.A.N. 2589; See also H. 
Rep. No. 1459, 87th Cong. 2nd Sess. 1962.  Under the 
administrative rule, the presumption of remarriage was not 
applied where there was evidence that there could not be a 
legal marriage between the claimant widow and her cohabitant 
because of an impediment, even if the widow of a veteran 
lived with another man and held herself out to the public to 
be the wife of the other man.  However, in 1962, the 
legislative history reports clearly demonstrate that under 
Pub. L. 87-674, Congress intended for the presence of a legal 
impediment to be immaterial.  In 1962, Congress determined 
that the statutory provisions were enacted to prevent 
continued payment of gratuities to a claimant who after her 
husbands death lived with a man and held herself out openly 
to the public as the wife of such man in spite of any 
impediment.  See S. Rep. No. 1842, 87th Cong. 2nd Sess. 1962, 
reprinted in 1962 U.S.C.C.A.N. 2589; see also H. Rep. No. 
1459, 87th Cong. 2nd Sess. 1962.

It is also acknowledged that in the 1962 explanation of the 
bill, Congress determined that a relationship which is 
secretive, which consists of occasional short interludes 
(such as overnight or over a weekend), or which is otherwise 
ostensibly illicit in nature is not contemplated within the 
scope of the proposed statutory restriction.  Congress 
intended, however, that in any case in which the restriction 
is properly found to require denial or discontinuance of 
benefits to a widow, such determination would constitute a 
permanent bar to benefits and termination of the proscribed 
relationship, either before or after the determination, would 
be immaterial.  See S. Rep. No. 1842, 87th Cong. 2nd Sess. 
1962, reprinted in 1962 U.S.C.C.A.N. 2589; See also H. Rep. 
No. 1459, 87th Cong. 2nd Sess. 1962.

With respect to the foregoing congressional intent, the Board 
initially recognizes that when determining whether a widows 
relationship is indicative of remarriage, Congress excluded 
relationships which were secretive, consisting of occasional 
short interludes, or which otherwise were ostensibly illicit 
in nature.  However, as previously discussed in this case, 
the credible and persuasive evidence demonstrates that the 
appellant and L.N.S. were involved in a lasting, durable 
relationship, instead of an illicit, secretive, or sporadic 
affair.  Again, the credible and probative evidence shows 
that the relationship was reignited in 1988 after the 
veterans death and continued until approximately 1994.  
Throughout this entire period, the couple was observed living 
together and attending public gatherings such as church 
services together.  In addition, from 1988 to 1994, the 
appellant continued to receive free bus rides based upon a 
belief in the community that she and L.N.S. were husband and 
wife.  Considering the foregoing, the credible and persuasive 
evidence demonstrates that an inference of remarriage, not an 
illicit, secret affair, was present.

Addressing instructions provided by the Court, the Board also 
finds that the Congress contemplated factual scenarios, such 
as the type of legal impediment as the one presented in the 
case at hand.  The explanation of the bill shows that after 
considering situations where a legal impediment was present, 
Congress determined that the presence of a legal impediment 
under the provisions of 38 U.S.C. § 103(3) was immaterial.  
It is noted that since 1962, Congress has not amended, in 
substance, this legislation.  The absence of contemporaneous 
amendments in this respect reinforces the legislative intent 
prescribed in 1962 and as such, the Board finds no reason to 
depart from the explanation and conclusions reached in 
Congress 1962 explanations of the bill.  

Because the credible and persuasive evidence of record shows 
that after the veterans death, the appellant lived with 
another person of the opposite sex and held herself out to 
the general community as his husband and did not terminate 
the relationship prior to November 1, 1990, regardless of any 
legal impediment present, the requirements for recognition as 
the veterans surviving spouse, for reinstatement of VA death 
pension benefits are not met.  Subsequent to the veterans 
death, from 1988 to 1994, the appellant lived with another 
individual of the opposite sex and held herself out as his 
wife.  The relationship was open and public and consisted of 
more than short, sporadic engagements.  The credible and 
persuasive evidence therefore is against that appellants 
claim of entitlement to recognition as the veterans 
surviving spouse, for the purposes of reinstatement of VA 
death pension benefits and is not in relative equipoise.  
Accordingly, the appellants claim is denied.  
38 U.S.C.A. §§ 5107; 38 C.F.R. § 3.55(a)(4).

At this time, the Board notes that in the Brief of the 
Appellant and the Courts Memorandum Decision, it is 
indicated that in November 1985, the appellant was awarded 
DIC.  However, the record reflects that in November 1985, the 
appellant was awarded death pension benefits, not DIC.  It is 
also noted that during the pendency of this appeal, Section 
1311 of title 38 of the United States Code was amended.  As 
previously noted, the new law, Section 8207 of HR 2400 
(Public Law 105-178) reinstates the pre-1990 rules for 
reinstatement of eligibility for DIC benefits.  In relevant 
part, Section 1311(e)(2) provides that DIC is not barred if a 
surviving spouse ceases living with another person and 
holding herself out openly to the public as that persons 
spouse.  

However, because the issue in controversy in this case 
pertains to reinstatement of death pension benefits not DIC, 
Section 8207 of HR 2400 (Public Law 105-178) is not 
applicable.  By its express terms, the amendment made by 
Section 8207 only applies to restoration of eligibility for 
DIC.  It did not amend any statute governing benefits other 
than DIC nor did it change the generally applicable 
definition of surviving spouse in 38 C.F.R. § 101(3).  
See Pub. L. 105-178 § 8207, 112 Stat. 495 (June 9, 1998); See 
also VA General Counsel Precedent Opinion 13-98 (September 
13, 1998).  Accordingly, the new law does not apply to the 
appellants claim, as the benefit previously terminated and 
for which she now seeks reinstatement as a surviving 
spouse, is death pension.  The matter of any potential 
entitlement to DIC benefits is not a matter before the Board 
for review.  

Accordingly, the appeal is denied.  



ORDER

The appellants appeal for entitlement to recognition as the 
veterans surviving spouse, for the purposes of reinstatement 
of VA death pension benefits, is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
